Title: Robert Wash to Thomas Jefferson, 1 March 1811
From: Wash, Robert
To: Jefferson, Thomas


          
            Dr Sir,
            St Louis March 1st 1811.
          
           I have taken the liberty of enclosing you, a rude Map of the surrounding Country. The number & relative positions of the principal Rivers, Villages &C. of the settled parts of this Territory, have been sketched I believe, with tolerable accuracy.
          This recommendation may possibly obtain procure it an occasional reference, until the appearance of some well executed Map.
            If this rude draught, should add in the slightest degree to the pleasure you will derive from perusing the numbers in the Louisiana Gazette,  I shall be more than compensated for the little labour & pains I have bestowed on it.—
           Mr Crafts, is a Gentleman from N. York of very considerable intelligence, & possessed of much useful information concerning this, & many other parts of the Union. To him I beg leave to refer you for every thing of a local or Territorial nature. The correct & satisfactory information which he is prepared to give you on very many important Subjects, is the only appology I can offer for the liberty I have taken in making him known to you.    
          
            Yrs Sincerely
            
 R: Wash
          
        